ALD-106                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-2931
                                       ___________

                                   JONATHAN PENA,
                                             Appellant

                                             v.

                    KEVIN CLARK; T. WATERS; A. FRITZINGER
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-19-cv-01536)
                      District Judge: Honorable Robert D. Mariani
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   March 17, 2022

             Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                             (Opinion filed: March 28, 2022)
                                       _________

                                        OPINION*
                                        _________
PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Jonathan Pena, a prisoner proceeding pro se and in forma pauperis, appeals the

District Court’s order granting summary judgment to the defendants in his civil rights

action. We will summarily affirm the District Court’s judgment.

                                            I.

       In 2019, Pena filed a complaint in state court against Lieutenant Kevin Clark and

correctional officers T. Waters and A. Fritzinger, all employees of the State Correctional

Institution – Mahanoy. Pena alleged that after randomly searching his cell and person in

October 2017, the defendants verbally threatened him, confiscated items from his cell in

violation of Department of Corrections policy, and fabricated information in a

misconduct filed against him. The misconduct at issue charged Pena with possession or

use of a dangerous or controlled substance; gambling or possession of gambling

paraphernalia; possession of contraband; lying to an employee; and failure to report the

presence of contraband.1 Pena admitted to the gambling charge but maintained that he

did not possess drugs, while the defendants contended that seven pieces of paper located

during the search of Pena’s cell tested positive for the presence of Suboxone. According

to Pena, the defendants never produced the test results or the pair of pants they claimed to

have located the paper in.

       Following a disciplinary hearing, Pena was found guilty of all charges except for

possession of contraband and sentenced to a total term of 210 days in the Restricted

Housing Unit (“RHU”) and loss of his job. According to Pena, he was not permitted to


1
  Pena was also charged criminally with possession of a controlled substance, although
the charge was ultimately disposed of by nolle prosequi.
                                             2
call witnesses on his behalf, and defendants Clark and Waters improperly attended the

hearing. Pena also suggested that the defendants’ actions resulted in his transfer to a

different institution. In addition to raising several state-law claims, Pena alleged that the

defendants’ actions constituted cruel and unusual punishment in violation of the Eighth

Amendment and deprived him of due process in violation of the Fourteenth Amendment.

       The defendants removed the action to the United States District Court for the

Middle District of Pennsylvania, and after a period of discovery, filed a motion for

summary judgment. The District Court ultimately granted the motion, and Pena timely

appealed.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review

over the District Court’s summary judgment ruling. See Blunt v. Lower Merion Sch.

Dist., 767 F.3d 247, 265 (3d Cir. 2014). Summary judgment is appropriate if, viewing

the evidence in the light most favorable to the non-moving party, “there is ‘no genuine

issue as to any material fact [such] that the moving party is entitled to judgment as a

matter of law.’” Kelly v. Borough of Carlisle, 622 F.3d 248, 253 (3d Cir. 2010) (citation

omitted); see also Fed. R. Civ. P. 56(a). We may summarily affirm “on any basis

supported by the record” if the appeal fails to present a substantial question. Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; 3d Cir.

I.O.P. 10.6.

                                           III.



                                              3
       The District Court first concluded that Pena failed to exhaust his administrative

remedies in accordance with the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a),

because he did not appeal his misconduct disposition beyond the first level of the prison’s

three-level appeal process. See Jones v. Bock, 549 U.S. 199, 218 (2007) (noting that “to

properly exhaust administrative remedies prisoners must complete the administrative

review process in accordance with the applicable procedural rules,” which “are defined . .

. by the prison grievance process itself” (internal quotation marks and citation omitted)).

In so holding, the District Court rejected as impermissibly vague Pena’s contention that

he filed a second-level appeal but was never provided with a response. But even

assuming Pena’s allegations created a genuine dispute as to whether administrative

remedies were unavailable, see Shifflett v. Korszniak, 934 F.3d 356, 365 (3d Cir. 2019),

we agree with the District Court that the defendants were nonetheless entitled to

judgment as a matter of law on Pena’s constitutional claims.

       With respect to Pena’s Eighth Amendment claim, only “extreme deprivations” are

sufficient to make out a conditions of confinement claim, Hudson v. McMillian, 503 U.S.

1, 8-9 (1992), such as when a prisoner has been denied “basic human needs, such as food,

clothing, shelter, sanitation, medical care and personal safety,” Griffin v. Vaughn, 112

F.3d 703, 709 (3d Cir. 1997). Here, to the extent that Pena’s claim arose out of his

confinement in the RHU after being found guilty of the allegedly false misconduct

charges, such confinement does not, standing alone, constitute cruel and unusual

punishment. See Young v. Quinlan, 960 F.2d 351, 364 (3d Cir. 1992), superseded by

statute on other grounds as stated in Nyhuis v. Reno, 204 F.3d 65, 71 n.7 (3d Cir. 2000).

                                             4
And insofar as Pena’s claim rested on the defendants’ alleged verbal threats against him,

it also fails. See McBride v. Deer, 240 F.3d 1287, 1291 n.3 (10th Cir. 2001) (explaining

that “acts or omissions resulting in an inmate being subjected to nothing more than

threats and verbal taunts do not violate the Eighth Amendment”); DeWalt v. Carter, 224

F.3d 607, 612 (7th Cir. 2000) (“Standing alone, simple verbal harassment does not

constitute cruel and unusual punishment.”). Thus, we agree with the District Court that

the defendants were entitled to summary judgment on this claim.

       As for Pena’s due process claim, we agree with the District Court that 210 days in

disciplinary segregation, by itself, does not amount to an “atypical and significant”

hardship that implicates due process concerns. See Sandin v. Conner, 515 U.S. 472, 484-

86 (1995) (explaining that “[d]iscipline by prison officials in response to a wide range of

misconduct” is expected as part of an inmate’s sentence); see also Smith v. Mensinger,

293 F.3d 641, 653-54 (3d Cir. 2002) (holding that seven months of disciplinary

confinement did not violate a protected liberty interest). Pena also lacks a due process

liberty interest in his prison job. See James v. Quinlan, 866 F.2d 627, 629 (3d Cir. 1989).

To the extent that Pena suggested the defendants were also responsible for his later

transfer to a different prison, moreover, the District Court correctly observed that

prisoners do not have a liberty interest in being confined to a particular institution. See

Meachum v. Fano, 427 U.S. 215, 225 (1976). Therefore, we agree with the District Court

that summary judgment was warranted on this claim.2


2
  The District Court also concluded that Pena’s Fourteenth Amendment claim pertaining
to his disciplinary hearing was barred under Heck v. Humphrey, 512 U.S. 477 (1994),
                                              5
       To the extent that Pena contended that the defendants’ confiscation of his

property—packs of cigarettes and tobacco—in violation of DOC policy also violated his

rights to due process, the District Court properly concluded that Pena had an adequate

post-deprivation remedy for the loss under prison grievance procedures and state law.

See Hudson v. Palmer, 468 U.S. 517, 533 (1984); Tillman v. Lebanon Cnty. Corr.

Facility, 221 F.3d 410, 422 (3d Cir. 2000); see also 42 Pa. Cons. Stat. § 8522(a), (b)(3).

       Finally, Pena also asserted state-law claims, which the District Court did not

address. We interpret the District Court to have declined to exercise supplemental

jurisdiction over those claims and discern no abuse of discretion in this decision. See 28

U.S.C. § 1367(c)(3); see also Doe v. Mercy Cath. Med. Ctr., 850 F.3d 545, 567 (3d Cir.

2017); Figueroa v. Buccaneer Hotel Inc., 188 F.3d 172, 175 (3d Cir. 1999).

       Accordingly, we will affirm the judgment of the District Court.3




and Edwards v. Balisok, 520 U.S. 641 (1997), because a judgment in Pena’s favor would
imply the invalidity of his disciplinary sanction and he did not show that the sanction had
been overturned. However, Heck and Edwards do not apply to disciplinary proceedings
like those at issue here that would not, if invalidated, necessarily impact the duration of
the plaintiff’s sentence. See Leamer v. Fauver, 288 F.3d 532, 542-43 (3d Cir. 2002);
Jenkins v. Haubert, 179 F.3d 19, 27 (2d Cir. 1999). Regardless, we agree with the
District Court’s holding that Pena’s Fourteenth Amendment claim fails on the merits.
3
 Pena’s motion for summary action in his favor is denied. Insofar as Pena’s motion to
proceed in forma pauperis included copies of a “Rule 60 Motion,” motion for
appointment of counsel, and an “Application for the Issuance of Subpoena for the
Production of Documents and Things” that he attempted to file with the District Court
Clerk’s Office, it appears those documents have now been filed on the District Court
docket.

                                             6